

EMPLOYMENT AGREEMENT
 
This EMPLOYMENT AGREEMENT (“Agreement”) is made effective as of January 10,
2011, by and between ENTREMED, INC., a Delaware corporation having its principal
office at 9640 Medical Center Drive, Rockville, MD 20850 (the “Company”) and
Sara Capitelli (the “Executive”).
 
FOR AND IN CONSIDERATION of the mutual premises, agreements and covenants
contained herein, the parties hereto, intending to be legally bound, do hereby
agree as follows:
 
1.           Employment; Position and Duties.
 
Subject to the terms hereof, the Company hereby agrees to employ Executive
during the Term (as hereafter defined) to act as, and to exercise all of the
powers and functions of, its Vice President, Finance and Principal Accounting
Officer, and to perform such acts and duties and to generally furnish such
services to the Company and its subsidiaries (if any) as is customary for a
senior management person with a similar position in like companies.  Among other
things, and subject to change at the discretion of the Executive Committee of
the Board of Directors (the “Board”), the Executive shall be responsible for
providing direction to and management of the Company’s finance, accounting,
treasury, Securities and Exchange Commission reporting and other administration
activities.  Executive shall report directly to the Executive Committee of the
Board or such other senior officers of the Company as designated by the
Executive Committee, and have such other powers, duties and responsibilities as
the Executive Committee shall from time to time reasonably prescribe.  Executive
will be a member of the Company’s Senior Management Team.  Executive hereby
agrees to accept such employment and shall perform and discharge faithfully,
diligently, and to the best of her abilities such duties and responsibilities
and shall devote sufficient working time and efforts to the business and affairs
of the Company and its subsidiaries.
 
2.           Place of Employment.
 
While Executive is employed by the Company during the Term, Executive shall
conduct her duties and responsibilities hereunder from the executive offices
located in Rockville, Maryland (except for routine and customary business
travel), or from such other location as approved by the Executive Committee.
 
3.           Compensation
 
a.           Base Salary.  While the Company employs the Executive during the
Term, the Company shall pay to Executive an annual base salary (“Base Salary”)
of no less than $170,000, payable in accordance with the Company’s customary
payroll policy for its executives.
 
b.           Base Salary Adjustments.  Executive’s Base Salary shall be reviewed
at least annually in accordance with the Company’s customary practices for its
executives.  The Board or a committee thereof may make such adjustments, as it
deems appropriate in its sole discretion; provided, however, in no event shall
the Company pay Executive a Base Salary of less than $170,000, unless the change
to Executive’s Base Salary was applicable to the annual base salary of all
senior executives of the Company in substantially the same manner.
 
c.           Incentive Compensation. While the Company employs Executive during
the Term, Executive’s annual incentive compensation (“Incentive Compensation”)
shall be targeted at 25% of base compensation, the exact amount of which shall
be determined by the Board or a committee thereof in its sole discretion.
Executive shall be eligible for Incentive Compensation commencing at the start
of the Initial Term. Such bonus, if any, shall be paid within ninety (90) days
following the last day of each fiscal year of the Company.
 
 
 

--------------------------------------------------------------------------------

 
 
d.           Certain Other Benefits.  Throughout the Term, Executive shall be
entitled to participate in any and all employee benefit plans and arrangements
which are available to senior executive officers of the Company, including
without limitation, group medical, disability and life insurance plans, and the
Company’s Directors and Officers (D&O) insurance policy.  Executive shall also
be afforded no fewer than twenty-three (23) days paid time off (PTO) pursuant to
policies fixed by the Company.
 
e.           Expenses.  The Company shall pay or reimburse Executive for all
reasonable business expenses actually paid or incurred by Executive while
Executive is employed by the Company during the Term, including annual certified
public accountant dues or other professional dues incurred in connection with
her duties as set forth in Section 1 of this Agreement, subject to reasonable
documentation and in accordance with the Company’s business expense
reimbursement policy.
 
f.           Signing Bonus.   The Company shall pay Executive a one-time signing
bonus of $5,000, which payment shall be made following commencement of
Executive’s employment with the Company, in accordance with the Company’s
customary payroll procedures and subject to any required deductions or
withholdings.
 
4.           Term.
 
The term of this Agreement shall be the period commencing on January 10, 2011
and continuing for one year (the “Initial Term”); provided, however, that the
Term of this Agreement shall be extended automatically for successive one year
periods (each one-year extension a “Successor Term” and together with the
Initial Term referred to herein as the “Term”) unless written notice of
nonextension is provided by either party to the other party at least sixty (60)
days prior to the end of the Initial Term or any Successor Term.  In the event
that this Agreement is not extended at the end of the Initial Term or any
Successor Term and thereby terminates, only paragraphs 6, 7, 8(d), 8(g), 8(h),
8(i) and 11 shall survive such termination, except that Executive shall be
entitled to receive compensation and benefits to the extent expressly provided
herein or by the terms of any of the Company’s compensation and benefit plans,
programs or policies or as required by applicable law.
 
5.           Stock Options.
 
In connection with Executive’s acceptance of employment, the Company shall grant
stock options to Executive covering 10,000 shares of the Company’s common stock
with a per share exercise price equal to the closing price of the Company’s
stock on the date of grant.  Such options will vest as to 25% of the covered
shares on the date of grant, and shall vest as to the remaining covered shares
in cumulative 25% share increments on each of the first, second, and third
anniversary of the date of grant, if Executive is then employed by the Company,
and such award shall be subject to the terms and conditions of the Company’s
form of non-qualified stock option award agreement.  Other periodic stock and
non-qualified stock option grants to Executive, if any, while the Company
employs Executive during the Term shall be determined by the Board or a
committee thereof in its discretion. In the event of a termination pursuant to
paragraph 8(d) hereof or a resignation pursuant to paragraph 9 hereof, for which
purposes sections 10(a) and 10(c) of this Agreement shall control, all vested
options held by Executive on the effective date of such termination or
resignation shall be exercisable in accordance with the terms of such grants
until the later of the date set forth in such grant or twelve (12) months
following Executive’s date of termination, but in no event beyond the expiration
date of the relevant option. Upon a change in control, as defined in the option
agreement, all unvested options shall vest and become exercisable immediately in
accordance with the terms of the option agreement. All other unvested options
shall expire in accordance with the terms of such grants. Except as set forth
herein, the terms of the stock option grants under this paragraph 5 shall be
otherwise in accordance with and subject to the terms of the Company’s 2001 Long
Term Incentive Plan or successor plan and such terms and conditions as the Board
or a committee thereof may specify.
 
 
2

--------------------------------------------------------------------------------

 
 
6.           Unauthorized Disclosure.
 
During the Term and at all times thereafter, Executive shall not, without the
written consent of the Company, or except as required by applicable law,
disclose to any person, other than a person to whom disclosure is reasonably
necessary or appropriate in connection with the performance by Executive of her
duties as an executive officer of the Company, any material confidential
information obtained by Executive while in the employ of the Company with
respect to the businesses of the Company or any of its subsidiaries, including
but not limited to, operations, pricing, contractual or personnel data,
products, discoveries, improvements, trade secrets, license agreements,
marketing information, suppliers, dealers, principles, customers, or methods of
distribution, or any other confidential information the disclosure of which
Executive  knows, or in the exercise of reasonable care should know, will be
damaging to the Company; provided, however, that confidential information shall
not include any information known generally to the public or to persons in the
industry of which the Company’s business is a part (in each case, other than as
a result of unauthorized disclosure by Executive) or any information otherwise
considered by the Company not to be confidential.
 
7.           Indemnification.
 
a.           The Company shall defend, indemnify and hold harmless Executive if
she is made a party, or threatened to be made a party, to any threatened,
pending or completed action, suit or proceeding, whether civil, criminal,
administrative, or investigative (a “Proceeding”), because she is or was an
officer or director of the Company or any of its subsidiaries, affiliates, or
successors, or because she is or was serving in a fiduciary capacity with
respect to employee benefit plans of the Company, whether or not the basis of
such Proceeding is alleged action in an official capacity or otherwise, against
all Expenses incurred or suffered by her in connection with such Proceeding to
the fullest extent authorized by the General Corporation Law of the State of
Delaware and any other applicable law in effect from time to time, and such
indemnification shall continue as to Executive even if she ceases to be an
officer or director or is no longer employed by the Company, and shall inure to
the benefit of Executive’s heirs, executors and administrators.
 
b.           As used in this Agreement, the term “Expenses” shall include,
without limitation, damages, losses, judgments, liabilities, fines, penalties,
excise taxes, settlements and reasonable costs, reasonable attorneys’ fees,
reasonable accountants’ fees, and reasonable disbursements and costs of
attachment or similar bonds, investigations, and any reasonable expenses of
establishing a right to indemnification under this Agreement.
 
c.           Expenses incurred by Executive in connection with any Proceeding
shall be paid by the Company upon presentation of appropriate documentation and
a giving by Executive of any undertakings required by applicable law.
 
 
3

--------------------------------------------------------------------------------

 

8.           Termination.
 
a.           Upon Death.  If Executive dies while employed by the Company during
the Term, her estate shall be entitled to receive payment of Base Salary through
the last day of the six (6) months following the month in which her death
occurred, payable over six (6)  months at the Company’s normal pay periods;
provided, however, that is Executive’s death occurs during the first three
months of her employment, her estate shall be entitled to receive payment of
Base Salary through the last day of the three (3) months following the month in
which her death occurred, payable over three (3)  months at the Company’s normal
pay periods. If, in respect of the fiscal year in which Executive dies the Board
or a committee thereof determines in its discretion that she would otherwise
have been entitled to receive Incentive Compensation under subparagraph 3(c) by
reason of the operations of the Company during such fiscal year, Executive’s
estate shall be entitled to receive a pro rata portion of her Incentive
Compensation for such fiscal year. Such pro rata portion shall equal the product
of (x) the full amount of such Incentive Compensation, and (y) a fraction, the
numerator of which is the number of days in the fiscal year of Executive’s death
prior to the date of death, and the denominator of which is the total number of
days in such fiscal year.
 
b.           Termination Upon Disability.  The Company may terminate Executive’s
employment hereunder during the Term at the end of any calendar month in the
event of her Disability by giving to Executive written notice of termination. In
the event of any such termination pursuant to this subparagraph 8(b), Executive
shall be entitled to receive her Base Salary, payable in accordance with the
Company’s customary payroll policy for it executives, through the last day of
the six (6)  months following the month in which the date of termination
occurred, provided, however, that if such termination occurred during the first
three (3) months of Executive’s employment with the Company, Executive shall be
entitled to receive her Base Salary, payable in accordance with the Company’s
customary payroll policy for it executives, through the last day of the three
(3) months following the month in which the date of termination occurred.  If in
respect of the fiscal year in which Executive’s employment terminates pursuant
to this subparagraph 8(b) the Board or a committee thereof determines in its
discretion that she would otherwise have been entitled to receive Incentive
Compensation under subparagraph 3(c) by reason of the operations of the Company
during such fiscal year, Executive shall be entitled to receive a pro rata
portion of her Incentive Compensation for such year.  Such pro rata portion
shall equal the product of (x) the full amount of such Incentive Compensation,
and (y) a fraction, the numerator of which is the number of days in the fiscal
year of Executive’s termination on account of Disability prior to the date of
termination, and the denominator of which is the total number of days in such
fiscal year.
 
c.           Termination for Cause.  The Company may terminate Executive’s
employment hereunder at any time during the Term for Cause by giving to
Executive written notice of termination that specifies the reasons for and date
of termination, subject to the terms of sub-paragraph 10(a) hereunder.  Upon any
such termination for Cause under this subparagraph 8(c), the Company shall pay
to Executive Base Salary through the date of termination, including the benefits
provided at paragraph 3(d), and the Company shall have no further obligations
under this Agreement.
 
 
4

--------------------------------------------------------------------------------

 
 
d.           Termination Without Cause.  The Company may terminate Executive’s
employment with the Company at any time during the Term, for any reason and
without Cause, by giving her written notice thirty (30) days prior to the date
of termination.  Until the effective date of any such termination, the Company
shall continue to pay to Executive the full compensation specified in this
Agreement, including the benefits provided at paragraph 3(d).  Following the
date of termination, Executive shall make herself reasonably available to
members of the Board and other senior managers and officers of the Company to
assist in the transition of responsibilities and information to others and to
facilitate the orderly conduct of business operations. Upon termination, the
Company shall have no other financial obligations to Executive under any
compensation or benefit plan, program or policy and Executive’s participation in
the Company’s compensation and benefit plans, programs and policies shall cease
as of the date of Executive’s termination except as set forth herein or as
expressly provided under the terms of any such plans, programs or policies, or
as required by applicable law.  However, in addition to the above, if Executive
is terminated (i) pursuant to this subparagraph 8(d) or (ii) the Term is not
extended in accordance with Section 4 and for any reason other than Cause, the
Company shall (A) pay Executive a severance amount equal to six (6) months Base
Salary over the following six (6) months at the Company’s normal pay periods;
provided, however, that if such termination occurs within the first three months
of Executive’s employment, the Company shall pay Executive a severance amount
equal to three (3) months Base Salary over the following three (3) months at the
Company’s normal pay periods, and (B) provide Executive coverage under the
Company’s health insurance program, under the same terms as are available to
other senior executive officers of the Company, for a period of six (6) months
(or, if applicable, three (3) months in the event of a termination within the
first three months of Executive’s employment), after which Executive would be
eligible for COBRA continuation coverage, or until she has obtained
substantially equivalent new coverage, as determined by the Board or a committee
thereof in its discretion, through successor employment, whichever occurs
sooner.  If, in respect of the fiscal year in which Executive’s employment
terminates pursuant to this subparagraph 8(d), the Board or a committee thereof
determines in its discretion that she would otherwise have been entitled to
receive Incentive Compensation under subparagraph 3(c) by reason of the
operations of the Company during such fiscal year, Executive shall be entitled
to receive a pro rata portion of her Incentive Compensation for such year. Such
pro rata portion shall equal the product of (x) the full amount of such
Incentive Compensation, and (y) a fraction, the numerator of which is the number
of days in the fiscal year of Executive’s termination without Cause prior to the
date of termination, and the denominator of which is the total number of days in
such fiscal year.
 
e.           Resignation for Other than Good Reason.  Executive may voluntarily
terminate her employment with the Company during the Term for any reason upon at
least thirty (30) days prior written notice, which specifies the effective date
of termination.  Until the effective date of such termination, the Company shall
continue to pay her the full compensation specified in this Agreement, including
the benefits provided at paragraph 3(d), provided she continues to perform her
duties during this period. Thereafter, the Company shall have no further
obligations to her under this Agreement. This subparagraph 8(e) shall not apply
to Executive’s resignation for Good Reason pursuant to paragraph 9 hereof.
 
f.           No Mitigation.  The parties hereto acknowledge and agree that, in
the event Executive’s employment with the Company is terminated pursuant to this
paragraph 8, she shall not be required to mitigate her damages by affirmatively
seeking other employment.  Further, except as provided in subparagraph 8(d)(ii)
above, the amount of any payment or benefit provided for in this Agreement shall
not be reduced by any compensation earned by her or benefit provided to her as
the result of employment by another employer or otherwise.
 
g.           Non-Competition.  For the period of (i) twelve (12) months after
resignation for other than for Good Reason, or (ii) six (6) months after
termination of employment with the Company for any other reason, Executive shall
not, as an individual, principal, agent, employee, consultant or otherwise,
directly or indirectly, or with respect to any company or entity with which the
Company has concluded partnership, licensing, joint research and development or
other similar business agreements during her employment with the Company, render
any services to any firm or company or any division or subsidiary of any firm or
company, engaged in the development or commercialization of compounds, analogs
or derivatives of those compounds that (a) are of a similar type, that is, small
molecules, (for example, but not limited to, small peptidomimetic molecules),
(b) have more than one mechanism of action and cellular pathway in common with;
and (c) are within the same field (i.e. oncology or inflammation) as, those
being developed and or commercialized by the Company during the Term (“Competing
Company”).  In addition, for an additional period of six (6) months after the
six-month period set forth above and subject to Section 6 hereof, Executive only
may provide services to such a Competing Company if Executive does not work on,
or furnish confidential information regarding, any matter related to such
compounds defined above.  Moreover, for a period of twelve (12) months after the
termination of Executive’s employment with the Company, Executive shall not take
any action, without the prior written consent of the Company, to assist
Executive’s successor employer or any other entity in recruiting or hiring any
other employee who was an employee of the Company during Executive’s
employment.  This prohibition includes (i) identifying to such successor
employer or its agents or such other entity, the person or persons who have
special knowledge concerning the Company or its inventions, processes, methods
or confidential affairs, and (ii) commenting to Executive’s successor employer
or its agents or such other entity about the quantity or work, quality of work,
special knowledge or personal characteristics of any person who is still
employed by the Company. Executive also agrees that he will not provide such
information to a prospective employer or to an executive search firm during
interviews preceding possible employment.
 
 
5

--------------------------------------------------------------------------------

 
 
h.           Non-Disparagement.  During the Term and thereafter, Executive shall
not communicate negatively about or otherwise disparage the Company or its
products or each and any of the released parties described in subparagraph 8(i)
in any way whatsoever except as may be required for truthful sworn testimony or
in connection with a legal or administrative proceeding, report, claim or
dispute. The Company, acting in its official capacity, shall not make any public
false, disparaging or derogatory statements in connection with or concerning
Executive’s service to the Company except as may be required for truthful sworn
testimony or in connection with a legal or administrative proceeding, report,
claim or dispute. After termination, in the event Executive materially breaches
any of the conditions set forth herein or in any other paragraph of this
Agreement, the Company may discontinue the provision of any payment or benefits
to her under this Agreement, and in such event she shall forfeit her entitlement
to any further termination payments or benefits under this Agreement. After
termination, in the event the Company materially breaches any of the conditions
set forth herein or in any other paragraph of this Agreement, the Executive may
pursue any remedies available to her at law.
 
i.           Release.  In consideration of Executive’s receipt of severance
benefits subject to and in accordance with subparagraphs 8(b) and (d) and
paragraph 9 of this Agreement, Executive agrees that, upon her first receipt and
acceptance of any such benefits, she shall have released and forever discharged
the Company, its subsidiaries and affiliates, successors and assigns,
predecessors and all of their respective officers, directors, employees and
agents and employee benefits plans from all claims, demands, liabilities and
causes of action arising out of facts or occurrences arising or occurring at any
time up to and including the time of Executive’s termination or resignation,
whether known or unknown, and the parties hereto contemplate that this release
shall be broadly construed.
 
9.           Resignation for Good Reason.
 
If Executive has Good Reason during the Term, Executive may resign at any time
during the Term by providing at least thirty (30) days prior written notice to
the Company that specifies the reason for, and the effective date of, her
resignation.  If Executive resigns during the Term for Good Reason, such
resignation shall be deemed a Termination without Cause under subparagraph 8(d)
hereof and Executive shall receive the compensation and benefits provided under
subparagraph 8(d) hereof as if she had been terminated without Cause.
 
10.         Definitions.
 
a.           “Cause” shall mean Executive’s (i) habitual drunkenness or drug
addiction, (ii) material failure to perform and discharge her duties and
responsibilities hereunder, (iii) misconduct that is materially and
significantly injurious to the Company, (iv) conviction of a felony involving
the personal dishonesty of Executive or moral turpitude, (v) conviction of any
crime or offense involving the property of the Company or (vi) material breach
of Executive’s obligations under this Agreement, provided, however, with regard
to Section 10(a)(ii) and 10(a)(vi) above, the parties exclude for this purpose
an action not taken in bad faith that is remedied by Executive promptly upon
receipt of written notice thereof given to the Company.
 
 
6

--------------------------------------------------------------------------------

 
 
b.           “Disability” shall mean the Executive’s incapacity due to physical
or mental illness which prevents the proper performance of Executive’s duties as
set forth herein or established pursuant hereto for ninety (90) days in any
twelve (12) month period of the Term.  A qualified independent physician
mutually selected by the Company and the Executive shall determine any questions
as to the existence or extent of illness or incapacity of Executive, upon which
the Company and Executive cannot agree.  The determination of such physician
certified in writing to the Company and to the Executive shall be final and
conclusive for all purposes of this Agreement.  For purposes of the disability
provisions of this Agreement, if the Executive is unable to act on her own
behalf due to incapacity, any person legally authorized to do so may act on the
Executive’s behalf.
 
c.           “Good Reason” shall mean the occurrence of any of the following
events during the Term:  (A) the assignment to Executive of any duties
inconsistent in any material respect with Executive’s position, authority,
duties or responsibilities as of the commencement of the Term or any other
action by the Company which results in a diminution in any material respect in
such position, duties or responsibilities, excluding for this purpose an
isolated and inadvertent action not taken in bad faith that is remedied by the
Company promptly after receipt of written notice thereof given by Executive; (B)
a reduction by the Company in Executive’s annual Base Salary as in effect on the
date hereof or subsequently in effect hereunder, except as agreed to by
Executive, unless such change was applicable to all senior executives of the
Company; (C) the failure by the Company to continue to provide Executive with
benefits substantially similar to those enjoyed by her under any of the
Company’s pension, life insurance, medical, health and accident, disability or
other welfare plans in which she was participating as of the commencement of the
Term or subsequently in effect hereunder, unless such change was applicable to
all senior executives of the Company; (D) the failure by the Company to pay to
Executive any deferred compensation when due under any deferred compensation
plan or agreement applicable to her; (E) the failure by the Company to honor in
any material respect the terms and provisions of this Agreement; or (F) a
requirement by the Company that Executive conduct her duties and
responsibilities from a permanent location more than fifty (50) miles from the
place of employment, as defined in paragraph 2 herein.
 
11.         Miscellaneous.
 
a.           Assignments and Binding Effect.  The respective rights and
obligations of the parties under this Agreement shall be binding upon the
parties hereto and their heirs, executors, administrators, successors, and
assigns, including, in the case of the Company, any other corporation or entity
with which the Company may be merged or otherwise combined and, in the case of
Executive, her estate or other legal representatives.
 
b.           No Assignment of Benefits.  Except as otherwise provided herein or
by applicable law, no right or interest of the Executive under this Agreement
shall be assignable or transferable, in whole or in part, either directly or by
the operation of law or otherwise, including without limitation execution, levy,
garnishment, attachment, pledge or in any manner; no attempted transfer thereof
shall be effective.
 
c.           Governing Law.  This Agreement shall be governed as to its
validity, interpretation and effect by the laws of the State of Maryland,
without reference to its conflict of laws provisions.
 
d.           Severability.  In the event that any provision or portion of this
Agreement shall be determined to be invalid, illegal, or unenforceable for any
reason, the remaining provisions and portions of this Agreement shall remain in
full force and effect to the fullest extent permitted by law.  Such invalid,
illegal or unenforceable provision(s) shall be deemed modified to the extent
necessary to make it (them) valid, legal, and enforceable.
 
 
7

--------------------------------------------------------------------------------

 
 
e.           Withholding.  All amounts payable hereunder shall be paid net of
any applicable withholding required under federal, state or local laws and any
additional withholding to which Executive has agreed.
 
f.           Entire Agreement; Amendments.  This Agreement constitutes the
entire Agreement and understanding of the Company and Executive with respect to
the terms of Executive’s employment with the Company and supersedes all prior
discussions, understandings and agreements with respect thereto.
 
g.           Captions.  All captions and headings used herein are for convenient
reference only and do not form part of this Agreement.
 
h.           Waiver.  No provision of this Agreement may be modified, waived or
discharged unless such modification, waiver or discharge is agreed to in writing
and signed by the Executive and the Board or its delegate. The failure of the
Company or the Executive to insist upon strict compliance with the terms of this
Agreement or the failure of the Company or the Executive to assert any right the
Company or the Executive may have hereunder shall not be deemed a waiver of such
provision or right or any other provision of this Agreement.
 
i.            Notice.  Any notice or communication required or permitted under
this Agreement shall be made in writing and shall be delivered by hand, or
mailed by registered or certified mail, return receipt requested, first call
postage prepaid, addressed as follows:
 
If to Executive:


Sara Capitelli
c/o EntreMed, Inc.
9640 Medical Center Drive
Rockville, Maryland 20850


If to the Company:


EntreMed, Inc.
9640 Medical Center Dive
Rockville, Maryland 20850
Attn.:  Chief Operating Officer


j.            Counterparts.  This Agreement may be executed in counterparts,
each of which shall constitute one and the same agreement.
 
[Remainder of Page Intentionally Left Blank]
 
 
8

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of January 10, 2011.

 

 
EXECUTIVE
           
Sara Capitelli
       
ENTREMED, INC.
       
By:
       
Name:  Cynthia W. Hu
   
Title:    Chief Operating Officer,
   
             General Counsel & Secretary

 
 
9

--------------------------------------------------------------------------------

 